Citation Nr: 1139080	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain, prior to November 7, 2008.

2.  Entitlement to a rating in excess of 20 percent for low back strain, from November 7, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active military service from January 1956 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  The Veteran filed a notice of disagreement (NOD) in February 2006, and the RO issued a statement of the case (SOC) in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2006.

In August 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC increased the rating for the Veteran's service-connected low back disability to 20 percent, from November 7, 2008 (as reflected in an August 2009 supplemental SOC (SSOC)), and returned the appeal to the Board for further consideration.

In April 2008, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO granted a higher rating during the pendency of the appeal for the Veteran's service-connected low back disability, inasmuch as higher ratings for this disability were available, both before and after November 7, 2008, and the Veteran was presumed to seek the maximum available benefit for a disability, the Board characterized the appeal pertaining to evaluation of his back disability as  encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 2009, the Board remanded both claims then on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny claims for higher rating (as reflected in a November 2010 SSOC) and returned these matters to the Board for further appellate consideration.

As explained in further detail in the remand below, during the April 2008 Board hearing and elsewhere in the record, the Veteran has asserted that he is unable to work due to his service-connected back condition, and has submitted evidence pertinent to this assertion; the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board's decision addressing the claims for higher ratings for service-connected low back strain is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes, as noted in the December 2009 remand that, during the April 2008 hearing, the Veteran stated that his service-connected low back disability aggravates his nonservice-connected arthritis.  Thus, the Board found that the Veteran had reasonably raised a secondary service-connection claim., and referred this claim to the RO.  However, as it appears that the RO has not yet adjudicated the matter of service connection for arthritis, as secondary to service-connected low back strain, the matter is, again, referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  While medical evidence documents that the Veteran has, in addition to the service-connected lumbar strain, a number of nonservice-connected back problems, medical evidence indicates that the symptoms attributable to service-connected and nonservice-connected disability.

3.  Prior to December 5, 2007, the Veteran's low back strain was not manifested by forward flexion of less than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Since December 5, 2007, the Veteran has suffered abnormal spinal contour, in part, due to guarding or other manifestation(s) of his service-connected low back strain.  

5.  At no time pertinent to the Veteran's September 2005 claim for increase has the Veteran's service-connected low back strain been manifested by either forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.

6.  The weight of the evidence establishes that the Veteran's neurological symptoms are attributable to nonservice-connected back disorders, and the record does not reflect periods of acute signs and symptoms due to the Veteran's low back strain disability that have required bed rest and treatment prescribed by a physician at any  point pertinent o the September 2005 claim for increase.

7.  The schedular criteria have been adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low back strain, prior to December 5, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for low back strain, from December 5, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes,  Diagnostic Codes (2011).  

3.  The criteria for a rating in excess of 20 percent for low back strain at any time since December 5, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2005 letter.  

Post rating, an August 2008 letter provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's back disability, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the August 2008 letter, and opportunity for the Veteran to respond, the November 2010 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, Social Security Administration (SSA) records, and the reports of November 2005, August 2006, November 2008, and July 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2008 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided is not required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A September 1995 SSA disability determination indicates that the Veteran claimed that he had been unable to work since October 1992 due to arthritis of the spine, feet, and hands, shortness of breath, depression, problems with his back, and problems with his heart.  It was noted that, because of the Veteran's back conditions and depression, he met the requirements for disability at the time.  

VA treatment records from October 2004 to August 2005 reflect continuing treatment for complaints of pain of multiple areas of the body, to include low back pain, neck pain, foot pain, right hand pain, swelling of the great left toe, and swelling of joints of the right hand.  They also indicate numerous diagnoses, to include osteoarthritis, degenerative joint disease of the cervical and lumbar spine, muscle spasm, morbid obesity, and diabetes mellitus type II.  The Veteran was noted to ambulate with rolling walker.  In January 2005, he was noted to have no scoliosis noted on the examination, but to have had scoliosis by imaging.  May 2005 X-rays revealed mild anterior wedge compression deformity of L1, redemonstration of narrowing of the right side of the L3, L4 disc space, with rotoscoliosis, convex on the left, centered about L3.  Physical therapy notes dated in July and August 2005 indicate mechanical lumbar traction treatment.  

The report of a November 2005 VA spine examination indicates that the Veteran reported a history of multiple rounds of physical therapy for the back, as well as some injections in the back which did not help.  It was noted that the Veteran's current medications included acetaminophen, morphine, and gabapentin, and that the Veteran walked with a walker.  The Veteran reported constant pain, varying in intensity, and radiation of pain to both legs above the knee, affecting his ability to walk, as he had been using a walker.  There had been no physician prescribing bed rest in the past 12 months, and the Veteran did not specifically have flare-ups, but did have good and bad days.  The Veteran also reported that he was not currently employed due to difficulty bending, and pain that occurred while he was trying to do his job of being a swimming pool serviceman.  He reported that the condition did not have any effect on his activities of daily living, but affected his recreational activities.

On physical examination, lumbar flexion was from 0 to 95 degrees, extension was from 0 to 10 degrees, and lateral flexion and rotation were each from 0 to 15 degrees, bilaterally.  It was noted that range of motion measured was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use on examination.  There was no spasm during the examination, but there was tenderness over the L1 area of the spine.  Straight leg raise was negative bilaterally, and neurologically, he had 5/5 strength in all four extremities.  Sensation was slightly decreased in the bilateral extremities up to his knees, which was noted to have been well-documented and thought to be secondary to his history of diabetes.  The Veteran had a normal gait.  Diagnostic tests showed a compression fracture of the T12 and L1 vertebrae, some osteophytic changes, and levoscoliosis.  The diagnoses were lumbosacral strain, compression fracture of T12 and L1, and levoscoliosis.  

A November 2005 VA treatment note reflects that, on physical examination, the Veteran had an antalgic gait, walked with a rolling walker, and had some numbness distally in both feet.

VA treatment records from November 2005 to July 2006 reflect continuing treatment for pain, including low back pain, cervical pain, headaches, and knee, elbow, and foot pain, with medications such as gabapentin and morphine.  

The report of an August 2006 VA peripheral nerves examination reflects that the VA examining physician reviewed the claims file, and interviewed and examined the Veteran.  The Veteran reported that he used a walker to ambulate because this took the weight off of his back.  On examination, the spine was diffusely tender, and straight leg raising was negative bilaterally.  There were no deep tendon reflexes in any of the lower extremities, but motor strength was normal.  Light touch sensation was diminished in the toes, particularly the large ones.  Diagnoses included degenerative lumbar disc disease, symptoms of radiculopathy involving both lower extremities without objective findings, and lumbar strain.

The examining physician stated that he had been asked if it was possible to separate the residuals due to the Veteran's lumbosacral strain from those symptoms due to L4 fracture and arthritis.  The examiner stated that, by the way of point clarification, there were two radiologic opinions that stated the findings that anterior-superior aspect of the L4 vertebral body was not a fracture, but rather a developmental defect.  He also stated that he believed that it was possible to separate the residuals due to an old lumbosacral strain form those symptoms due to arthritis.  The examining physician's reasoning was that lumbosacral strain by itself should be thought of as more of a muscular and soft tissue problem, and, while it could cause low back pain, it would not be expected to cause nerve root compression.  The examiner also stated that while diabetes mellitus could cause, for example, thoracic sensory radiculopathy, if did not generally cause radicular symptoms from the low back down to the lower extremities, although it could cause a sensory polyneuropathy.  The examiner concluded that, therefore, any radicular symptoms that the Veteran had were not manifestations of diabetes, but were more likely due to nonservice-connected arthritis, and that it was unlikely that they were due to service-connected residuals of a lumbosacral strain.  

The examiner concluded that it was less likely than not that the Veteran had lower extremity radiculopathy that could be attributed to the service-connected lumbar strain, and not any L4 fracture or degenerative changes.  He again explained that while lumbar strain could be expected to cause low back pain, particularly of a mechanical nature, it would not be expected to cause radiculopathy.  The examiner noted that the opinion took into account those reports in the service medical records, as well as the Veteran's report of his injury, and the time course of his low back condition.  

VA treatment records dated from October 2006 to October 2010 reflect continuing treatment for pain, including low back, cervical, knee, hip, shoulder, and foot pain, with medication to include gabapentin, morphine, and occasional lumbar epidural steroid injection at L4/5.  Neurology treatment notes indicate a history of chronic neck pain, lower back pain, diabetic neuropathy, and fibromyalgia.  Findings include scoliosis, antalgic gait with spinal tenderness, and radiating pain.  Findings also include, from the time of a December 5, 2007, treatment note, a stooped posture.  Assessments included lumbar radiculitis, degenerative disc disease of the lumbar spine, lumbar facet joint syndrome, lumbar spinal stenosis, and scoliosis.  

During the April 2008 Board hearing, the Veteran testified that he had a lot of problems walking and could not walk very far without his walker, and that his back condition interfered with his daily living and ability to be employed.

The report of a November 2008 VA orthopedic examination reflects that the Veteran reported experiencing pain on a daily basis, which radiated to both legs below the knees.  He reported being able to walk a maximum of 50 feet on level ground if he had his walker available, and reported suffering at least 10 or more incapacitating episodes of back pain in the past 12 months.  Physical examination revealed that the Veteran entered the examination area using a walker and had to brace himself during the examination as he stood up.  He also experienced a severe degree of motion pain on the examination table and had to log roll.  He had to be assisted onto the table.

All motion of the back appeared slow, painful, and unsteady, and he could flex to 40 degrees, extension was 0 degrees, lateral flexion was less than 10 degrees bilaterally, and rotation 5 degrees bilaterally.  The Veteran was unable to carry out repetitive motion because of his poor balance, and the examiner was concerned that the Veteran would fall during this portion of the examination.  The Veteran also had difficulty taking off and putting on his shoes.  His low back was held in 20 degrees of lumbar flexion when he walked.  He was diffusely tender over the lumbar spine and the paraspinal musculature, bilaterally.  Straight leg raising was 45 degrees bilaterally, accompanied by low back pain, pain in both legs, and pain in both buttocks.  Motor strength appeared decreased globally at both knees.  Sensation was decreased in the right leg.  His gait was severely limited and mincing.  He required a walker to walk at all, and basically had difficulty even crossing the examination area.  The diagnosis was lumbar disc disease and degenerative joint disease with clinical and historical evidence of a bilateral lumbar radiculopathy.  

The report of a November 2008 VA neurological examination reflects that, after reviewing the record and examining the Veteran, the VA examining physician gave diagnoses of chronic degenerative disc disease with spinal stenosis, secondary to his osteogenic degenerative disease, no evidence of a radiculopathy present, and a mild sensory impairment in the lower extremities in a stocking distribution, consistent with diabetes.  The physician opined that there was no relationship between the Veteran's chronic lumbosacral strain and his osteogenic degenerative disease, and that such osteogenic degenerative disease was the product of aging and not of in-service muscle strain.  The examiner concluded that there was no relationship between the Veteran's current symptoms and his service-related lumbar strain.

VA treatment records reflect that in October 2009, the Veteran was seen and requested a power chair.  The Veteran stated that back pain and lower extremity pain were the main reason the Veteran was requesting a power chair, and that the Veteran reported pain with walking and getting in and out of bed or chairs.  It was noted that the Veteran could ambulate independently with a rollator, and was able to ambulate over 150 feet with the rollator.  It was noted that the Veteran was limited by pain but continued to function independently, and it was recommended that a power wheelchair not be provided at the time.  

January 2010 VA treatment records reflect that, on examination, gait was antalgic, and the Veteran was in a wheelchair that day.  The spine showed kyphosis, positive tenderness in the lumbar region, and abnormal flexion and extension. There was negative lumbar facet related tenderness, and negative straight leg raise test.   

The report of a July 2010 VA spine examination reflects that the Veteran reported constant low back pain with radiation down to the right leg at times, and his ability to walk affected.  He reported no incapacitating episodes over the last 12 months for which a physician prescribed bed rest.  It was noted that the Veteran could no longer work, partly because of his low back condition and an inability to stand an ambulate for long periods, and also the inability to stoop and do the mechanic work and maintenance work that he used to do, but that he also had other comorbidities, such as those of chronic obstructive pulmonary disease and a heart condition, and that these other comorbidities affected his ability to work as well.  Activities of daily living were difficult to do, but he did them on his own with significant pain.  

On physical examination, flexion was from 0 to 70 degrees, extension was from 0 to 10 degrees, lateral flexion was from 0 to 15 degrees bilaterally, and rotation was from 0 to 25 degrees bilaterally, all of which with severe pain throughout the entire range of motion, although his range of motion was not additionally limited following repetitive use on the examination.  The Veteran had to range his lumbar spine very slowly throughout.  He had a stoop posture and antalgic gait.  He had decreased sensation in the feet.  Straight leg raise was negative bilaterally.  He had tenderness to palpation diffusely in the spine at L3 through L5, most profound at L5, and there was some right-sided spasm on examination.  It was noted that previous computed tomography (CT) scan of the lumbar spine revealed large amounts of diffuse degenerative joint disease in the lumbar spine, which was advanced and associated with significant spinal stenosis and facet hypertrophy.  There was also ligamentum flavum hypertrophy.  It was noted that the disease was severe and advanced, and most profound at L4-5.  The diagnosis was degenerative disc disease of the lumbar spine, severe, with subjective complaints of radiculopathy into the right lower extremity, but no objective abnormalities suggestive of radiculopathy.  

The VA examining physician stated that the Veteran had not, at any point since September 2005, had any incapacitating episodes resulting in bed rest prescribed by a physician.  The physician further stated that he did not believe that there was any relationship between the chronic lumbosacral strain with which he was diagnosed in service and his current complaints, which were secondary to degenerative disc disease, which was severe and profound.  The physician stated that it was clear that the Veteran had a large amount of residual disability in reference to the lumbar spine, and the physician believed that the majority of the complaints and the residual disability in the spine were secondary to his degenerative disc disease, and that this degenerative disc disease was secondary to his comorbidities such as obesity and performing strenuous manual labor throughout his entire life.  

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.

In this case, the Veteran filed a claim for an increased rating for his service-connected low back strain, then rated as 10 percent disabling, in September 2005.  As noted above, in an August 2009 VA rating decision, the RO increased the Veteran's rating for his service-connected low back disability to 20 percent disabling, effective November 7, 2008.  

Thus, pertinent to the Veteran's September 2005 claim for increase, the RO, via the AMC, has awarded staged ratings for the Veteran's service-connected lumbar spine disability: 10 percent prior to November 7, 2008, and 20 percent from that date.  Hence, consistent with Hart, the Board will consider the propriety of the ratings assigned, as well as whether further staged rating of the disability under consideration is warranted.

For the periods both prior to and since November 7, 2008, the RO has assigned ratings for the Veteran's lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).  However, effective September 26, 2003, the criteria for ratting disabilities of the spine are actually set forth in a General Rating Formula for Diseases and Injuries of the Spine.

That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, pertinent to the September 2005 claim for increase, a higher rating than 10 percent is not warranted for low back strain prior to December 5, 2007, and, from December 5, 2007, a 20 percent, but no higher, rating for the disability is warranted.

At the outset, the Board notes that, in addition to the Veteran's service-connected low back strain, numerous other diagnoses relating to the back are of record, including lumbar radiculitis, degenerative disc disease of the lumbar spine, lumbar facet joint syndrome, lumbar spinal stenosis, and scoliosis.  The Board also points out that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

However, substantial medical evidence indicates that it is possible to separate the  symptoms and manifestations of the Veteran's service-connected low back strain from those of degenerative disc disease or any other such nonservice-connected condition of the lumbar spine, to specifically include any neurological abnormalities such as radiculopathy.  

Specifically, the physicians conducting the August 2006 VA peripheral nerves examination, November 2008 VA neurological examination, and July 2010 VA spine examination each indicated that it was possible to separate the Veteran's low back strain manifestations and symptoms from those of his other diagnosed conditions.  The August 2006 physician stated that such separation was possible, as lumbosacral strain by itself should be thought of as more of a muscular and soft tissue problem, and while it could cause low back pain, it would not be expected to cause nerve root compression, and, therefore, the Veteran's radicular symptoms were likely due to nonservice-connected arthritis, and not due to service-connected residuals of a lumbosacral strain; the examiner noted that the opinion took into account those reports in the service medical records, as well as the Veteran's report of his injury, and the time course of his low back condition.   

Likewise, the November 2008 neurological physician opined that there was no relationship between the Veteran's current symptoms and his service-related lumbar strain, but, rather, such symptoms were due his osteogenic degenerative disease, which was the product of aging and not of in-service muscle strain.  Also, the July 2010 physician stated that he did not believe that there was any relationship between the service-related chronic lumbosacral strain and the Veteran's current complaints, which were secondary to severe and profound degenerative disc disease, which was secondary to his comorbidities such as obesity and strenuous manual labor throughout his entire life.  

The Board finds this medical opinion evidence to be persuasive, as each opinion was informed by a review of the claims file and examination of the Veteran, was within the expertise of each examining physician, and was supported by a well-explained rationale.  Significantly, moreover, there is no medical evidence suggesting that any neurological abnormality, to include radiculopathy, is a manifestation or result of the Veteran's service-connected low back strain, and neither the Veteran nor his representative had presented or identified any such existing medical opinion.  Accordingly, the Board finds that such neurological symptomatology and manifestations, to include radicular abnormalities, are not manifestations of the service-connected low back strain under consideration, but rather, are attributable to Veteran's nonservice-connected spine disorders.  In this regard, as noted in the introduction above, the matter of service connection for arthritis, as secondary to service-connected low back strain, has been referred to the RO for adjudication in the first instance.

However, as noted by the August 2006 VA peripheral nerves examining physician, although lumbosacral strain by itself was a muscular and soft tissue problem and would not be expected to cause nerve root compression, it could, nonetheless, cause low back pain, particularly of a mechanical nature.  Thus, in light of the benefit-of-the doubt doctrine Board's analysis will consider the limitation in mechanical function such as range of motion to be, at least in part, a manifestation of the Veteran's service-connected low back strain.

Nonetheless, for the period prior to December 5, 2007, the criteria for even the next higher, 20 percent rating are not met.  The only range of motion findings are those noted in the report of the November 2005 VA spine examination, which shows that lumbar flexion was from 0 to 95 degrees, extension was from 0 to 10 degrees, and lateral flexion and rotation were each from 0 to 15 degrees.  Such findings do not meet the criteria for a 20 percent or higher rating under the General Rating Formula for Diseases and Injuries of the Spine.

Specifically as regards the factors identified in Deluca, the Board points that the November 2005 VA examiner noted that the Veteran's range of motion measurements was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use on examination.  Thus, even considering Deluca, the Board finds that the Veteran's low back disability would not approximate forward flexion of less than 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees.

The Board notes that, prior to December 5, 2007, the Veteran was noted to have had an antalgic gait and to have walked with a walker, and was also noted to have had scoliosis.  The Board acknowledges that, under the General Rating Formula, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  However, during this time period, the evidence did not demonstrate that either abnormal gait or scoliosis was the result of muscle spasm, guarding, or other such manifestations of the Veteran's service-connected low back strain.  In this regard, at the time of the November 2005 VA examination, the Veteran reported that it was the radiation of pain to both legs above the knee that affecting his ability to walk; as noted above, the Board finds that such radiation to the legs is not a manifestation of service-connected low back strain.  Also, in January 2005, the Veteran was noted to have no scoliosis noted on the examination, but to have had scoliosis by imaging, and May 2005 X-rays revealed rotoscoliosis, convex on the left, centered about L3.  While such evidence demonstrates abnormalities of the Veteran's spine, there is no suggestion in the evidence that such scoliosis, noted on X-ray, was caused by guarding, spasm, or otherwise related to low back strain.  

However, resolving reasonable doubt in the Veteran's favor, the Board finds that, as of the date of a December 5, 2007, VA treatment note, the record reflects that his service-connected back disability contributed, at least in part, to abnormal spine contour.  This treatment noted indicates that the Veteran walked with an antalgic gait and a stooped posture; such stooped posture was subsequently noted numerous times in the medical evidence.  At the time of the December 5, 2007, VA treatment note, such stooped posture was not noted to have been caused specifically by the Veteran's service-connected back disability, or any other disorder.  However, subsequent findings of stooped posture in the medical record, including in November 2008, January 2010, and July 2010, have all been made in the context of findings pertinent to the Veteran's back disability.  In light of this, the Board finds that, beginning December 5, 2007, the Veteran suffered abnormal spinal contour in part due to guarding or other manifestation of his service-connected low back strain.  Thus, a 20 percent rating is warranted as of that date.

However, at no point since December 5, 2007, does the record reflect that the criteria for at least the next higher, 40 percent rating for the Veteran's low back disability are met.  

Range of motion findings in November 2008 indicate that the Veteran had flexion from 0 to 40 degrees, extension was 0 degrees, lateral flexion was to less than 10 degrees bilaterally, and rotation was to 5 degrees bilaterally, with all motion of the back appearing slow, painful, and unsteady, and the Veteran unable to carry out repetitive motion because of his poor balance.  Range of motion findings on July 2010 VA examination indicate that flexion was from 0 to 70 degrees, extension from 0 to 10 degrees, lateral flexion from 0 to 15 degrees bilaterally, and rotation from 0 to 25 degrees bilaterally, all of which were with severe pain throughout the entire range of motion and motion very slow throughout, although his range of motion was not additionally limited following repetitive use on the examination.  These range of motion findings indicate disability more closely approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, than forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the entire thoracolumbar spine; flexion has never been noted to be to less than 40 degrees.

Specifically as regards the factors identified in Deluca, while it was noted in November 2008 that all motion of the back appeared slow, painful, and unsteady, and the Veteran unable to carry out repetitive motion because of his poor balance, and it was noted in July 2010 that there was severe pain throughout the entire range of motion and motion very slow throughout, such findings do not reflect addition functional loss pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, that approximate disability of flexion limited to 30 percent or less.  In this regard, the Board notes the July 2010 VA examiner's statement that, although motion was with severe pain, range of motion was not additionally limited following repetitive use on the examination.  Thus, even considering the Deluca factors, the Board finds that the Veteran's low back disability has not at any time approximated the criteria for a 40 percent rating or higher under the General Rating Formula for Diseases and Injuries of the Spine.

The Board also finds that no higher ratings than those discussed above are assignable for any pertinent period under any other potentially applicable provision of VA's rating schedule. 

The Board acknowledges the Veteran's statements during the November 2008 VA orthopedic examination indicating that he suffered at least 10 or more incapacitating episodes of back pain in the past 12 months.  In this regard, the Board notes the criteria for rating intervertebral disc syndrome (IVDS), under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  Under this formula, ratings are assigned on the basis of the number of incapacitating episodes of IVDS during a 12-month period.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  

However, as discussed above, the Veteran's service connected low back strain is not considered to be disc disease. Moreover, the July 2010 VA examiner specifically stated, after reviewing the record, that the Veteran had not, at any point since September 2005, had any incapacitating episodes resulting in bed rest prescribed by a physician.  Moreover, the medical record for the relevant period does not reflect any such periods of acute signs and symptoms due to the Veteran's low back strain disability that have required bed rest and treatment prescribed by a physician.  Thus, even if the rating the disability under the Formula for Rating IVDS Based on Incapacitating Episodes is appropriate, a higher rating is not assignable under that formula. 

The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, any point pertinent to the September 2005 claim for increase, the Veteran's service-connected low back strain has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the August 2006 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria have been are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described low back strain symptomatology, to include mechanical impairment resulting in limitation of motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that the record supports assignment of a 20 percent but no higher rating for low back strain from December 5, 2007, but finds that there is no basis for any further staged rating of the Veteran's disability, pursuant to Hart, and that the a higher rating than 10 percent, prior to December 5, 2007, and a higher rating than 20 percent thereafter, must be denied. In reaching these conclusions, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).  


ORDER

A rating in excess of 10 percent for low back strain, prior to December 5, 2007, is denied.

A 20 percent rating for low back strain, from December 5, 2007, is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 20 percent for low back strain, from December 5, 2007, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the TDIU claim remaining on appeal is warranted.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran has not at any point met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection has been in effect only for low back strain, rated as 10 percent disabling, prior to December 5, 2007, and as 20 percent disabling, from December 5, 2007.  

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  

During the pendency of his appeal, the Veteran has submitted evidence, to include a September 1995 SSA disability determination indicating that, because of the Veteran's back conditions and depression, he met the requirements for disability at the time, and the Veteran's statements during the April 2008 Board hearing that his back condition interfered with his ability to be employed.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claims for higher ratings.  Given this, the claim for a TDIU is essentially a component of the claims for higher ratings.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU-and completing the action pertinent to such claim, to include adjudication of the matter of service connection for arthritis, as secondary to service-connected low back strain, referred to the RO in the introduction-the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to low back strain, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate a claim for a TDIU, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should furnish to the Veteran a VA Form 218940, to enable him to file a formal application for a TDIU due to low back strain.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include adjudication of the matter of service connection for arthritis, as secondary to service-connected low back strain, referred to the RO in the introduction above), the RO should adjudicate the claim for a TDIU due to low back strain in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


